Exhibit 10.13


DATED 27 April 2010
 
 
 
 
(1)  BONHAMS 1793 LIMITED
 
(2)  THE FEMALE HEALTH COMPANY
(UK) PLC
 
 

 

 
 
TENANCY AGREEMENT
relating to
Unit 1 Sovereign Park  Coronation Road
London NW10 7QP
 



 














Lewis Silkin LLP
5 Chancery Lane
London  EC4A 1BL


Ref: SCJ8049.73394-176

 
 

--------------------------------------------------------------------------------

 

THIS TENANCY AGREEMENT is made the 27th day of April 2010
BETWEEN:-
    

(1)  BONHAMS 1793 LIMITED having its registered office at Montpelier Galleries,
Montpelier Street, London SW7 1HH (company registration number 04326560) (the
“Landlord”) and     (2)  THE FEMALE HEALTH COMPANY (UK) PLC having its
registered office at Unit 1 Sovereign Park, Coronation Road, Park Royal London
NW10 7QP (company number 02439625) (the “Tenant”)    
WHEREBY IT IS AGREED as follows:-
    1. Definitions and interpretation     In this agreement unless the context
otherwise requires:-     1.1 the words defined in this sub-clause have the
following meanings:-       “1954 Act”:  the Landlord and Tenant Act 1954      
“2003 Order”:  the Regulatory Reform (Business Tenancies) (England and Wales)
Order 2003       “Building”:  Unit 1  Sovereign Park  Coronation Road  London
NW10 7QP       “Conditioning Ovens”:  the two conditioning ovens referred to in
paragraph 5 of schedule 1        “Premises”:  the first floor premises within
the Building shown for identification purposes edged red on the plan
attached hereto marked “2” together with the landlord’s fixtures and fittings
therein       “Term”:  the period commencing on (and including) this agreement
and expiring on (and including) the 30th day of June 2010     1.2  headings in
this agreement are for convenience only and will not affect its construction    
1.3 the Landlord includes the person from time to time entitled to the reversion
immediately expectant on the determination of the term     1.4 words denoting
persons include firms companies and corporations and vice versa     1.5 the
singular includes the plural and vice versa and one gender includes any other  
  1.6  obligations of a party to this agreement are deemed to be joint and
several obligations where that party is more than one person     1.7  references
to clauses paragraphs and schedules are to clauses and paragraphs of and
schedules to this agreement     1.8  the words “include” “includes” and
“including” are deemed to be followed by the words “without limitation

 
 
1

--------------------------------------------------------------------------------

 
 
 

2. Letting       The Landlord agrees to let and the Tenant to take the Premises
Together with the rights mentioned in schedule 1 but Except and Reserving the
rights mentioned in schedule 2 for the Term at the Rent and subject to the
provisions of this agreement and to any easements rights privileges or covenants
enjoyed by or benefiting any other land or person     3. Tenant’s obligations
      The Tenant will:-     3.1 pay and indemnify the Landlord against all
charges for utilities, related meter rents, installation charges and connection
charges in respect of the Premises and in the absence of direct assessment to
pay a fair proportion of the same     3.2 pay on demand to the Landlord all
reasonable legal surveyors’ and other professional fees and expenses (including
bailiffs’ fees) properly incurred by the Landlord in connection with or
incidental to any breach by the Tenant of any of the Tenant’s obligations under
and/or any consent required by this agreement     3.3 not to commit any waste at
the Premises     3.4 at the end of the Term leave the Premises  having removed
all the Tenant’s furniture equipment and effects (including without prejudice to
the generality of the foregoing the Conditioning Ovens) and having made good any
material damage caused by their removal and made safe the electricity supply to
the Conditioning Ovens     3.5 not make any alterations or additions to the
Premises without the Landlord’s consent     3.6 not without the prior written
consent of the Landlord place or exhibit on the Premises any sign advertising or
notification material of any kind     3.7 use the Premises only as offices    
3.8 not assign underlet part with or share occupation or possession of the whole
or any part of the Premises     3.9 allow the Landlord and persons authorised by
the Landlord to enter the Premises at all reasonable times on reasonable prior
written notice to ascertain whether the provisions of this agreement have been
complied with or where necessary to repair the Premises or any neighbouring
premises belonging to the Landlord or in connection with the reletting or sale
of the Premises     3.10 not cause do suffer or permit any act or thing which
may be a nuisance to the Landlord the general public or the owners or occupiers
of neighbouring premises     3.11 comply with all Acts of Parliament (and
instruments orders regulations permissions and directions deriving validity
therefrom) from time to time affecting the Premises or the use or occupation
thereof

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 

3.12 immediately after receipt produce to the Landlord a copy of any notice
order permission or proposal in relation to the Premises     3.13 not permit any
dangerous hazardous polluting or contaminative substance to be in on or under or
to escape from the Premises     3.14 to pay all rates, taxes, charges,
outgoings, assessed or charged on the Premises or payable by the owner or
occupier of them and in the absence of direct assessment to pay a fair
proportion of the same     3.15 not knowingly to do anything on the Premises
that would cause the rate of any insurance premium of the insurance policy to be
increased or vitiate the insurance policy     3.16 to comply with any reasonable
regulations which the Landlord may from time to time specify     3.17 to
indemnify the Landlord against all proceedings, claims, losses, damages and
reasonable costs which arise from the Tenant’s use or occupation of the Premises
or from any breach of the terms of this agreement by the Tenant     4. 
 Landlord’s obligations       The Landlord agrees with the Tenant as follows:-  
  4.1 that the Tenant may quietly possess and enjoy the Premises during the Term
without any interruption by the Landlord or any person lawfully claiming through
under or in trust for it     4.2 that the Tenant shall have free and
unrestricted access to the Premises over the remainder of the Building and its
curtilage at all times     4.3 to maintain the existing electricity telephone
water and drainage services to the Building at all times and without
interruption     4.4 without prejudice to the generality of the foregoing to
maintain the electricity supply to the Conditioning Ovens     5. Provisos      
Provided always and it is further agreed and declared that:-     5.1 if any
obligation (or part thereof) on the part of the Tenant is not observed or if (in
relation to an individual Tenant) an application is made for an interim order a
bankruptcy petition is presented a proposal is made for a voluntary arrangement
or he enters into a deed of arrangement or if (in relation to a corporate
Tenant) it goes into compulsory or voluntary liquidation (excluding a voluntary
winding up for the amalgamation or reconstruction of a solvent company) a
receiver manager administrative receiver administrator or provisional liquidator
is appointed or an administration application or order is considered or made or
steps are taken to obtain a moratorium or a proposal is made for a voluntary
arrangement or a scheme of arrangement THEN in any such case the Landlord may
re-enter the Premises (or any part of them in the name of the whole) and
thereupon the tenancy created by this agreement will determine but without
prejudice to any rights of the Landlord in respect of any antecedent breach of
any of the Tenant’s obligations in this agreement

 



        
 
3

--------------------------------------------------------------------------------

 


 

5.2 the Tenant does not have the benefit of any easement right or privilege
except any expressly granted by this agreement     5.3 nothing in this agreement
is intended to confer on any person any right to enforce any term of this
agreement which that person would not have had but for the Contracts (Rights of
Third Parties) Act 1999     5.4  the Tenant confirms that before the date of
this agreement:       5.4.1  the Landlord served a notice dated 13 April 2010
(the “Notice”) on the Tenant in accordance with section 38A(3)(a) of the 1954
Act         5.4.2   the Tenant (or a person duly authorised by the Tenant) made
a statutory declaration dated 26 April 2010 (the “Declaration”) confirming
receipt of the Notice in accordance with schedule 2 to the 2003 Order     5.5
the Tenant further confirms that where the Declaration was made by a person
other than the Tenant that person was duly authorised by the Tenant to make the
Declaration on the Tenant’s behalf     5.6 the Landlord and the Tenant confirm
that the Tenant was not contractually bound to enter into the tenancy created by
this agreement prior to the date of completion of this agreement     5.7 the
parties agree that sections 24 to 28 (inclusive) of the 1954 Act will not apply
to the tenancy created by this agreement

 
AS WITNESS the signatures of the parties or their duly authorised
representatives on the date first above written.

 
4

--------------------------------------------------------------------------------

 

Schedule 1
 
Rights granted
 
 
1. 
A right to the free and uninterrupted passage and running of all services from
and to the Premises through all conducting media within the Building

 
2.
A right to gain access to the Premises over the remainder of the Building and
its curtilage at all times and without interruption

 
3.
A right to use the car parking spaces in the location shown edged green on the
attached plan marked “1” for the parking of not more than seven private motor
cars

 
4.
A right to enter (at reasonable times and after giving reasonable written
notice) (except in emergency) such other parts of the Building as may reasonably
be necessary for the purpose of carrying out any cleaning of or repairs to the
Premises or any part them or any conducting media serving the Premises the
Tenant doing as little damage as possible and making good all physical damage
caused to the Building to the reasonable satisfaction of the Landlord

 
5. 
A right to retain two conditioning ovens in the reception area on the ground
floor of the Building in the location shown edged blue on the attached plan
marked “1” and to access to them over the remainder of the Building at all times
and without interruption

 
 
 
5

--------------------------------------------------------------------------------

 
 
Schedule 2
 
Rights reserved
 
1. 
A right to enter the Premises at reasonable times on reasonable prior written
notice (except in emergency) for the purposes specified in clause 3.9 with the
reasonable requirements of and causing the minimum of inconvenience to the
occupiers of the Premises and making good any physical damage caused to the
Premises by the exercise of such right to the reasonable satisfaction of the
Tenant

 
2.
A right to the free and uninterrupted passage and running of all services from
and to all other parts of the Building

 
Landlord
 
Signed by R. Brooks
)
for and on behalf of
)
BONHAMS 1793 LIMITED
)
/s/  R. Brooks
   
Director/Duly Authorised Signatory





 
Tenant
 
Signed by Michael Pope
)
for and on behalf of
)
THE FEMALE HEALTH COMPANY
)
/s/  Michael Pope
(UK) PLC
)
Director/Duly Authorised Signatory





 


 

 
6

--------------------------------------------------------------------------------

 

CONTENTS


Definitions and interpretation
1
   
Letting
2
   
Tenant's obligations
2
   
Landlord's obligations
3
   
Provisos
3
   
Schedule 1
5
   
Schedule 2
6



 

--------------------------------------------------------------------------------
